

117 HR 92 IH: To designate the facility of the United States Postal Service located at 110 Johnson Street in Pickens, South Carolina, as the “Specialist Four Charles Johnson Post Office”.
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 92IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Duncan (for himself, Mr. Norman, Mr. Rice of South Carolina, Mr. Wilson of South Carolina, Mr. Timmons, and Ms. Mace) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 110 Johnson Street in Pickens, South Carolina, as the Specialist Four Charles Johnson Post Office.1.Specialist Four Charles Johnson Post Office(a)DesignationThe facility of the United States Postal Service located at 110 Johnson Street in Pickens, South Carolina, shall be known and designated as the Specialist Four Charles Johnson Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Specialist Four Charles Johnson Post Office.